BICKS, District Judge.
Motion for reargument granted and upon such reargument the former decision is adhered to.
On reargument, libelant for the first time makes the contention that under the provisions of Clause 1(d) of the Second Disputes Addendum the applicable statute of limitations did not commence to run until its claim under that addendum for an amount in addition to the settlement sum had been rejected administratively. But there is no provision so tolling the statute of limitations. The addendum provides only that, after accepting a settlement, the libelant may “recover either administratively or judicially” the difference between the settlement amount and a subsequent valuation. The decisions cited by libel-ant are, authority for the proposition that suit time does not commence to run prior to the settlement, a fact which is not disputed; they do not hold that running of the statute of limitations is tolled during the post-settlement period while an additional amount is sought to be recovered administratively.